Citation Nr: 0013444	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Oakland, California, VA 
Regional Office (RO), which found that the appellant had no 
recognized military service with the Armed Forces of the 
United States and was not eligible for VA benefits.


FINDING OF FACT

The National Archives and Records Administration (NARA) has 
certified that the appellant had no service in the United 
States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The law 
also authorizes payment of a pension to a "veteran" who has 
the requisite service.  38 U.S.C.A. § 1521 (West 1991).  The 
term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions:  (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

In February 1988 the appellant advised the RO that he was 
drafted into service and completed basic training at Fort 
Lewis, Washington and then served with the United States Army 
at Fort Knox, Kentucky.  He reported service from 
February 2, 1971 to June 30, 1971, on VA Form 21-526, but 
submitted no supporting documentation.

In November 1988 and again in February 1996, the RO requested 
that the appellant provide the original or a certified copy 
of his separation papers.  On a VA 
Form 21-526, the appellant again reported service in the 
United States Army from February 2, 1971 to June 30, 1971.  
In October 1997, the RO again asked the appellant for an 
original or a copy of his separation paper.  The appellant 
responded in October 1997, advising the RO that he did not 
have a DD Form 214 or any service records in his possession.  

As the service information submitted by the appellant did not 
meet the criteria set out under 38 C.F.R. § 3.203(a), the RO 
requested verification of the appellant's claimed military 
service.  In January 1998, NARA advised the RO that they had 
no record of the appellant having been on active duty with 
the United States Army.  

In February 1998, the RO denied the appellant's claim.  The 
appellant disagreed and in his notice of disagreement 
reiterated his own account of dates served.  In August 1998 
the RO received VA Form 9 in which the appellant claimed 
service from February 3, 1971 to sometime in June 1971.

The United States Court of Veterans Appeals has held that 
the, "VA is prohibited from finding, on any basis other than 
a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
In addition, "service department findings are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
The appellant has offered no documentation in support of his 
claimed dates of service.  Nor has he submitted any 
additional information that would warrant a request for re-
certification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Accordingly, VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

In sum, the Board concludes that the appellant is not 
considered a "veteran" for purposes of entitlement to VA 
benefits and has not attained status as a claimant.  
Therefore, the appellant's claim of entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits is not established.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

